Citation Nr: 0616765	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial rating for bilateral 
plantar fasciitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned a 10 percent evaluation for 
bilateral plantar fasciitis effective July 31, 2002.


FINDING OF FACT

The evidence of record reasonably shows that the symptoms of 
the veteran's bilateral plantar fasciitis more nearly 
approximate a "severe" condition.


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral plantar 
fasciitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that his service-connected bilateral 
plantar fasciitis is entitled to a rating of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's bilateral plantar fasciitis is rated by analogy 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, which addresses pes planus.  A 10 percent rating 
under this code, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the grate toe, inward 
bowing of the tendon Achillis, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral plantar 
fasciitis or a 30 percent rating for bilateral plantar 
fasciitis requires a severe condition with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 30 percent rating for 
unilateral plantar fasciitis or a 50 percent rating for 
bilateral plantar fasciitis requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 30 percent for bilateral plantar fasciitis.  

VA examined the veteran's feet in October 2002.  During the 
examination, the veteran stated that he first noticed foot 
problems in 1995.  He explained further during the 
examination that he was treated with conservative treatment, 
and later had a surgical plantar release to the left foot.  
The veteran stated the condition returned with the left foot 
in more severe pain than the right foot, and he was wearing 
orthotic supports to help him walk.  According to the report, 
the examiner noted that the veteran's feet were normal in 
appearance.  However, on the plantar surface, there was pain 
with deep palpation over the plantar fascia and at the 
insertion on the heel.  The diagnosis was bilateral plantar 
fasciitis.

The September 2004 VA examination report noted the veteran's 
gait was normal, but his heel and toe gait were painful.  The 
VA examiner noted the feet have no swelling and no 
"abnormal" calluses, but the veteran's feet have midstance 
pronation.  The VA examiner stated the veteran's bilateral 
plantar fasciitis results in "painful movement with moderate 
to severe pain."

The Board recognizes that the veteran's disability does not 
result in symptoms consistent with all the criteria for a 
disability rating of 30 percent as set forth in Diagnostic 
Code 5276.  However, his disability, as described in the 
September 2004 VA examination report, more nearly 
approximates the symptoms contemplated by the 30 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  
Specifically, the veteran has moderate to severe pain, 
objective evidence of marked deformity, and pain on 
manipulation and use accentuated.

Furthermore, the Board does not find that the medical 
evidence shows the veteran has pronounced bilateral plantar 
fasciitis as necessary for a 50 percent rating.  In the 
October 2002 and September 2004 examination reports, there is 
no mention of a pronounced condition manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The Board acknowledges that the 
September 2004 examiner stated that the veteran's feet were 
"tender from the middle of the calcaneal bone to the 
forefront and then across the aponeurosis to the ball of the 
foot."  However, the Board does not believe that this 
statement means the veteran has extreme tenderness of plantar 
surfaces of the feet.  As such, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's service-connected bilateral 
plantar fasciitis disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply in the 
instant case, as the veteran's bilateral plantar fasciitis 
rating under diagnostic code 5276 is not based on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Therefore, since Diagnostic Code 5276 is not based upon 
limitation of motion, DeLuca is not applicable.   

Affording the veteran the benefit of the doubt, as required 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board finds  
that those clinical findings and complaints, which have been 
present essentially throughout the appeal period, are 
commensurate with the requirements for a higher 30 percent 
initial rating for the bilateral plantar fasciitis.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 30 percent for bilateral 
plantar fasciitis is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


